Citation Nr: 1231052	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-42 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an January 2008 rating decision by the RO.  

In April 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

After reviewing the record, the Board finds that further development is warranted with respect to the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  Accordingly, that issue will be addressed in the REMAND portion of the decision below.


FINDING OF FACT

A hearing loss disability was first manifested many years after service, and the preponderance of the competent evidence of record is against a finding that it is in any way related to service.



CONCLUSION OF LAW

A sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3;309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In November 2006, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his VA treatment from December 2000 through February 2012; and the transcript of his April 2012 hearing before the undersigned Veterans Law Judge.  Although the Veteran submitted evidence reflecting a history of treatment by private health care providers since 1975, he reported that such treatment was for disorders other than a hearing loss disability.  He also reported that he was receiving Social Security disability benefits.  However, he noted that such benefits were associated with his sleep apnea.  In addition, he submitted statements from his son and from his sister.  Again, however, those statements were relevant to a disorder other than a hearing loss disability.  

In his November 2006 claim and in a December 2006 notice, VA requested that the Veteran for evidence of his claimed hearing loss disability in service; evidence of a current hearing loss disability; and evidence of a nexus between his hearing loss disability and service.  In this regard, VA requested the month, day, and year the disability began; the time frame when he was treated for a hearing loss disability; and the name and address of the doctor(s) who treated him or the facility(s) where he was treated.  Other than the VA treatment records on file, he has submitted no evidence to support his testimony that his hearing loss disability had its onset in service.  

VA's duty to assist the Veteran in the development of his claim requires VA to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to VA and authorizes VA to obtain."  38 U.S.C.A. § 5103A(b)(1) (emphasis added); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (holding that VA's duty to assist includes making "reasonable efforts to obtain relevant records," as long as the claimant "adequately identifies" those records to VA and authorizes VA to obtain them.).  However, it is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty to assist is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

In this case, there are no service records of a chronic, identifiable hearing loss disability, nor has he submitted or identified any records showing a relationship between his current disability hearing loss disability and service.  Due to the Veteran's lack of a response to VA requests for such information and/or evidence, development of the record is frustrated.  Under such circumstances, further development, including the scheduling of VA examinations, would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Such development would unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, additional development of the record is not warranted.  Accordingly, the Board will consider the claim of entitlement to service connection for a hearing loss disability in light of the evidence currently on file.

In sum, with respect to the issue of entitlement to service connection for a hearing loss disability, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as a sensory neural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his April 2012 hearing, the Veteran testified that his hearing loss disability was, primarily, the result of noise exposure in service.  He stated that outside his work area in service was a line of five inch guns used in training.  He noted that one day, when he was unprepared, the guns fired causing his severe acoustic trauma.  He stated that since that time, he has experienced a hearing loss disability.  Therefore, he maintains that service connection for a hearing loss disability is warranted.  However, after carefully considering the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, service connection for hearing loss disability is not warranted, and the appeal will be denied.

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report his that he first noticed diminished hearing acuity after being exposed to the sound of gunfire in service.  He is also competent to report that his diminished hearing acuity has been present since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service treatment records, as well as the reports of his service entrance and separation examinations, are negative for any complaints or clinical findings of hearing loss disability or tinnitus.  Indeed, during his July 1956 service entrance examination, he responded in the negative, when asked if he then had, or had ever had, ear, nose, or throat trouble or running ears.  He also denied that he had ever worn a hearing aid.  During his July 1956 service entrance and his July 1959 service separation examinations, ears and eardrums were found to be normal, and his hearing acuity for the whispered voice was within normal limits at 15/15, bilaterally.  

Although the Veteran contends that he has had a hearing loss disability since service, the competent objective evidence of record shows that such a disorder, diagnosed as a mild to moderate bilateral sensorineural hearing loss disability, was first manifested during a VA audiologic evaluation in October 2001.  That was more than forty years after his separation from active duty.  Such a lengthy time frame without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous hearing loss and tinnitus since service.  Indeed, it militates strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  In fact, when combined with the findings of normal hearing in service, the lack of evidence for many years after his discharge constitutes a preponderance of the evidence against the Veteran's appeal.  Other than his lay testimony, the Veteran has not presented any competent evidence to support his contention of a nexus between his noise exposure in service and his current hearing loss disability.

Inasmuch as a hearing loss disability was not manifested in service and inasmuch as the preponderance of the evidence is against a finding of a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a hearing loss disability is not warranted.  To that extent, the appeal is denied.  

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A.  5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a hearing loss disability is denied.


REMAND

The Veteran also seeks entitlement to service connection for a psychiatric disorder.  Although he has identified that claim as PTSD, the Board notes the presence of other identifiable psychiatric disorders, such as adjustment disorder, not otherwise specified; bipolar disorder; and depressive disorder, not otherwise specified.  See, e.g., VA treatment record, dated in February 2011 and February 2012.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board will consider the Veteran's claim of entitlement to service connection for a psychiatric disorder to include adjustment disorder, not otherwise specified; bipolar disorder; and depressive disorder, not otherwise specified.  

The Veteran has consistently reported that his psychiatric disorder is the result of traumatic experiences hunting down prisoners who had escaped from the confinement facility at the Great Lakes Naval Training Center.  He has also reported that on one instance, after a prisoner was caught, he was present when that prisoner was administered a terrible beating.  He found such events so traumatic that he has had intrusive thoughts and flashbacks of those incidents ever since.  Therefore, he maintains that he has PTSD as a result of those incidents.  In this regard, the Board notes that when PTSD was diagnosed by VA health care providers, they only cited the foregoing incidents as stressors associated with that disorder.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

In a statement received in February 2009, the Veteran reported that the traumatic events which led to his PTSD occurred in late 1956 or early 1957.  He noted that they occurred after his basic training but before his training in electronics.  In a March 2012 letter, the Veteran's sister, essentially, confirmed that the Veteran had her told of those incidents in service.  
Although the Veteran has not been more specific as to the time frame of the alleged stressors, his service personnel records show that following basic training at the U.S. Naval Training Center in Bainbridge, Maryland, he reported for additional training at the Great Lakes Naval Training Center on October 10, 1956.  Two days later, he was assigned to the Administrative Command for temporary duty.  He remained there until January 17, 1957, when he was assigned to the Service School Command for training in electronics.  While the duties he performed at the Administrative Command were not specified, the time frame from October 12, 1956 through January 16, 1957, coincides with the time frame of his claimed stressors.  

Inasmuch as the Veteran has provided a window of time when his stressors occurred, his representative contends that VA has a duty to assist the Veteran in developing the evidence of those stressors.  In this regard, he requests that VA contact the Department of the Navy in an effort to confirm the stressors.  See VA Form 646, dated in March 2012.  

In light of the foregoing, the Board is of the opinion that further development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Through official channels, including, but not limited to, the Department of the Navy and the U. S. Army and Joint Services Records Research Center (JSRRC), request information as to whether there were any prisoner escapes from the confinement facility at United States Navy Training Center at Great Lakes, Illinois, during the period from October 12, 1976 through January 17, 1976.  Also request the circumstances of those escapes; when and if the prisoners were recaptured; and any subsequent actions or investigations following their capture.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

2.  When the actions in part 1 have been completed, and if any of the claimed stressors are confirmed, schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, identify and explain the elements supporting each diagnosis.  The examiner must then render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's psychiatric disorder is related to service.  The examiner must state how and why he or she reached the opinion they did.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim. 38 C.F.R. § 3.655 (2011). 
In the event that the Veteran does not report for the aforementioned examination, the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  When the foregoing actions have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a psychiatric disorder, including PTSD; depressive disorder, not otherwise specified; adjustment disorder, and bipolar disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action, this case must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


